DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 03/09/2022 was entered.
Amended claims 11-13, 23-25, 35-37, 40, 42-54 and new claims 59-60 are pending in the present application.
In light of currently amended claims 11 and 35, all previously withdrawn species were rejoined and examined herein.  Accordingly, previously withdrawn claim 46 was rejoined.
Therefore, claims 11-13, 23-25, 35-37, 40, 42-54 and 59-60 are examined on the merits herein.

Response to Amendment
1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, was withdrawn in light of amended claims 13, 25, 37, 45 and 54 in the Examiner’s Amendment below.
2.	The 103 rejections based on Vandendriessche et al (US 2015/0283267; IDS) in view of Bloom et al (US 2007/0154456) and Rebar (US 2013/0177960; IDS) were withdrawn in light of currently amended independent claim 11, particularly with the limitation “at least one insulator sequence selected from SEQ ID Nos. 28, 29, 30, and 38”.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Debashree Chatterjee on 05/12/2022.
The application has been amended as follows: 

In the Claims:
Claims 13, 25, 37, 45 and 54 were amended and new claim 61 was added below.  Support for new claim 61 can be found in paragraph [0033] of the specification.
Claim 13 (Currently amended)	The method of claim 12, further comprising administering one or more nucleases to the subject, wherein the nuclease cleaves an endogenous albumin gene and the transgene is integrated into the endogenous albumin gene, wherein the nuclease isa Zinc finger nuclease (ZFN), a TAL-effector nuclease (TALEN), or a CRISPR/Cas nuclease system, that is provided in an expression vector, a liposome, or a nanoparticle.

Claim 25 (Currently amended)	The method of claim 24, further comprising administering one or more nucleases to the subject, wherein the nuclease cleaves an endogenous albumin gene and the transgene is integrated into the endogenous albumin gene, wherein the nuclease isa ZFN, a TALEN, or a CRISPR/Cas nuclease system, that is provided in an expression vector, a liposome, or a nanoparticle.

Claim 37 (Currently amended)	The method of claim 36, further comprising administering one or more nucleases to the subject, wherein the nuclease cleaves an endogenous albumin gene and the transgene is integrated into the endogenous albumin gene, wherein the nuclease isa ZFN, a TALEN, or a CRISPR/Cas nuclease system, that is provided in an expression vector, a liposome, or a nanoparticle.

Claim 45 (Currently amended)	The method of claim 44, wherein the transgene further encodes a nuclease, wherein the nuclease isa ZFN, a TALEN, or a CRISPR/Cas nuclease system.

Claim 54 (Currently amended)	The method of claim 53, wherein the transgene further encodes a nuclease, wherein the nuclease isa ZFN, a TALEN, or a CRISPR/Cas nuclease system.

Claim 61 (New)	The method of claim 50, wherein the AAV vector is administered intravenously into a peripheral vein of the subject.


Examiner’s Comments 
1.	The prior art does not teach or fairly suggest an AAV vector comprising the sequence of SEQ ID NO: 34 or SEQ ID NO: 37. 
2.	The prior art does not teach or fairly suggest an intron sequence selected from the group consisting of: the contiguous sequence of nucleotides 340-432 in SEQ ID NO: 37, SEQ ID NO: 15, SEQ ID NO: 16 and SEQ ID NO: 17.  
3.	The prior art does not teach or fairly suggest any intron 1 sequence of an albumin gene to be used as an insulator sequence in any vector construct, let alone the insulator sequence of SEQ ID NO: 28, 29, 30 or 38.  Additionally, although the Rebar reference (US 2013/0177960; IDS) disclosed target sites of murine albumin-specific ZFNs having SEQ ID NO: 55 and SEQ ID NO: 56 as well as target sites of human albumin-specific ZFNs having SEQ ID NO: 127 and SEQ ID NO: 128, the reference did not teach or suggest these target sites be used as insulator sequences and/or using these ZFN target sites as homologous sequences in a donor nucleic acid molecule for targeted insertion into a desired locus such as a safe-harbor locus (e.g., Albumin, AAVS1, Rosa, HPRT or CCR5 locus).  Moreover, the instant application demonstrated that recombinant AAV vector containing a polynucleotide expression construct comprising at least the insulator of SEQ ID NO: 28, SEQ ID NO: 29 and/or SEQ ID NO: 30 has an improved viral vector yield as compared to a control AAV vector (Example 1, particularly paragraphs [0156]-[0157]; Figure 3 and Figures 19, 20 and 22). 

Accordingly, claims 11-13, 23-25, 35-37, 40, 42-54 and 59-61 are free of prior art of record and they are in conditions for allowance.



	

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a method of providing a protein to a subject in need thereof as recited in independent claim 11 or claim 23, or a method of providing a replacement Factor VIII to a subject with hemophilia A as recited in independent claim 50.  Please also refer to the Examiner’s Comments above.
Accordingly, claims 11-13, 23-25, 35-37, 40, 42-54 and 59-61 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633